Citation Nr: 1803258	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to a compensable rating for perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis.

5.  Entitlement to a separate compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction over this case was subsequently transferred to the RO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

The Board notes that although the issue of entitlement to a separate compensable rating for tinnitus was not appealed by the Veteran or certified to the Board, for reasons discussed in further detail below, the Board finds that this issue has been raised by the evidence and that entitlement to this benefit is warranted.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  A February 1974 rating decision denied a claim of entitlement to service connection for right ear hearing loss, which was confirmed in an April 1974 rating decision after new and material evidence was received in March 1974.  The Veteran did not timely appeal the April 1974 denial and new and material evidence was not submitted within one year of the rating decision.

2.  Evidence received since the February and April 1974 rating decisions relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The evidence shows that the Veteran's right ear hearing loss did not manifest in service or within the one year presumptive period and is unrelated to any noise exposure during active duty service.

4.  For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and the Veteran had no worse than Level hearing V in the left ear.

5.  The Veteran is in receipt of the maximum schedular rating available for perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis.  The perforated tympanic membrane has not otherwise been manifested by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment; neoplasms; loss of auricle; Meniere's syndrome; dizziness; suppuration or aural polyps.

6.  With reasonable doubt resolved in favor of the Veteran, the evidence shows that the service-connected perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis has resulted in symptoms of recurrent tinnitus for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The April 1974 rating decision confirming the February 1974 denial of entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  Evidence received since the April 1974 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3.  The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

5.  The criteria for a compensable rating for perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6211 (2017).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate 10 percent rating for tinnitus have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2012, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, in February 1974, the RO denied entitlement to service connection for right ear hearing loss.  In March 1973, the Veteran submitted a private treatment record from an ear, nose and throat clinic which included a December 1973 audiogram of both ears.  The RO treated this as new and material evidence and in April 1974 issued a confirmed rating decision which indicated that the February 1974 rating decision remained unchanged.  Although the Veteran is presumed to have been notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the February 1974 rating decision, the RO noted that although separation audiogram showed borderline hearing loss in the right ear, a post-service January 1974 VA examination showed that there was no current hearing right ear hearing loss.  The April 1974 confirmed rating decision indicated that a December 1973 audiogram, received in March 1974, similarly did not establish current hearing loss in the right ear.  As discussed below, the evidence received since the prior denial includes a January 2015 VA examination showing puretone threshold testing in the right ear that meets the criteria for a current disability under applicable regulations.  See 38 C.F.R. § 3.385 (2017).  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for right ear hearing loss is therefore warranted.

Service Connection

As the RO has already addressed the merits of the underlying claim for service connection for right ear hearing loss, there is no prejudice to the appellant in the Board doing so as well.  Bernard v. Brown, 4 Vet. App. 4 Vet. App. 384, 390 (1993).  In this regard, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case appears to contend that the hearing loss in his right ear is the result of in-service noise exposure or, alternatively, due to tympanic membrane surgery or otitis media during service.  In this regard, his DD-214 indicates that his occupational specialty was medical assistant.

As noted above, the January 2015 VA examination shows that the auditory thresholds in the right ear have met the criteria for a current disability.  He has therefore met the current disability requirement.  The dispositive issue is thus whether right ear hearing loss is related to service.

Service treatment records show that a September 1969 entrance examination noted no hearing loss defects.  The Veteran reported a history of a punctured right eardrum but denied any associated current problems.  Audiometric testing revealed the following, with puretone thresholds recorded in decibels:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
-
5
5
5
10
5
25
-

The entrance examination did not indicate whether the audiometric testing was conducted according to the American Standards Association (ASA) standards or International Standards Organization - American National Standards Institute (ISO-ANSI) standards.

An August 1970 service treatment records shows that the Veteran underwent a right ear tympanotomy with grafting of his superior perforation in July 1970.  The post-operative course was noted to have been uncomplicated and the Veteran was allowed to return to duty to be followed by the ear, nose, and throat clinic.

At separation in June 1973, the right ear drum was noted to be sclerosed and defects included a history of right ear surgery once during service.  Audiometric testing revealed the following, with puretone thresholds recorded in decibels:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
25
20
25
20
-
35
-
45

The separation examination indicated that the audiometric testing was conducted according to ISO-ANSI standards.

Post-service evidence includes a January 1974 VA examination.  There, the examiner noted that audiometric examination revealed essentially normal sensitivity on the right.  Speech discrimination was noted to be 100 percent in the right ear although it is not clear which test was used to ascertain speech discrimination.  Audiometric testing revealed the following according to ISO-ANSI standards and with puretone thresholds recorded in decibels:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
10
10
10
-
15
-
30

A March 1974 letter from a private doctor noted that the Veteran had been seen in December 1973 when his hearing had been tested.  The doctor noted that even though the Veteran had a tympanoplasty in the right ear in 1970, the audiogram revealed 100 percent speech discrimination in the right ear with normal hearing.  The December 1973 private audiogram revealed the following according to ISO standards and with puretone thresholds recorded in decibels:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
5
5
5
10
-
15
-
10

The record shows no additional audiometric test results until May 1990.

In May 2012, a VA examiner, an audiologist, opined, after examining the Veteran and reviewing the claims file, that the Veteran's right ear sensorineural hearing loss, which met the criteria for a current disability under 38 C.F.R. § 3.385, was less likely as not related to any in-service noise exposure or to any other in-service incident, to include tympanic membrane surgery.  The examiner noted that the Veteran's military occupational specialty had a low probability of noise exposure in service.  Further, although the June 1973 separation air conduction audiogram indicated a shift in puretone thresholds at the 4000 Hertz frequency for the right ear, a comprehensive audiologic evaluation conducted in December 1973 at a private ear, nose and throat clinic revealed normal hearing sensitivity for the right ear with no degradation of puretone thresholds beyond normal variability when compared to the 1969 entrance audiogram.  Moreover, in the March 1974 letter, the private doctor noted that even though the Veteran had a tympanoplasty in the right ear in 1970, at the time of the December 1973 audiogram, there was 100 percent speech discrimination in the right ear with normal hearing.  The examiner also noted that the January 1974 VA examination also showed normal hearing in the right ear.

Based on the above, the Board finds that the weight of the evidence is against the claim.  As the May 2012 opinion was provided by a VA audiologist and supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In this regard, while the evidence shows that there was some threshold shift in the right ear during service, the examiner indicated that it was within normal limits, and she further noted that two audiometric tests conducted within one year of separation from service showed normal hearing in the right ear.  The Board notes that the examiner appears to have arrived at this conclusion even without converting the 1969 entrance audiogram from ANA to ISO-ANSI standards.  Current Board policy provides that where, as here, it is unclear which standards were used for testing conducted between January 1, 1967 and December 31, 1970, the data should be considered under both ANA and ISO-ANSI standards.  Board policy dictates that this is to be accomplished by adding between 5 and 15 decibels to each frequency.  Since increasing the results of the entrance audiogram would only serve to decrease threshold shift in service, the Board finds that this is unnecessary.  In other words, if the examiner considered the evidence in the most favorable light but still concluded that it did not support his claim, considering less favorable evidence would not lead to a different conclusion.  In any case, the examiner appears to have weighed most heavily the two post-service audiograms showing normal hearing in the right ear. 

The Board has considered the Veteran's contention that his current right ear hearing loss was caused by service.  As to the Veteran's assertion of the existence of a medical nexus between his current right ear hearing loss and service, such an assertion does not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

Here, the matter of whether the Veteran's current right ear hearing loss is etiologically related to his military service is not a matter within the realm of knowledge of a layperson; rather, particularly given the facts of this case, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.

In sum, even conceding in-service acoustic trauma, which appears to be unlikely considering the Veteran's military specialty as a medical assistant, the most probative evidence of record shows that the Veteran's right ear hearing loss was not incurred in service or during the presumptive period.  Hence, he has not met the criteria for service connection, to include by application of the presumptive criteria for chronic diseases.  38 C.F.R. § 3.309(a).  The Board also observes that the most probative evidence shows that right ear hearing loss did not exist and was not "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

For the foregoing reasons, the Board finds that the claim for service connection for right ear hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Left Ear Hearing Loss

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned.  38 C.F.R. § 4.86.  In this regard, relevant here, regulations provide that where the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Board notes that the Veteran is only service connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if the sole service-connected ear is disabled to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385, then the impairment in both ears will be considered in rating the disability.  38 C.F.R. § 3.383.  In this case, as discussed below, the sole service-connected ear is not disabled to a degree of 10 percent or more and so consideration of this provision is not required.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the Veteran underwent an audiological evaluation through VA in March 2012.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
65
75
60
70
55

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent in the left ear.  The average of the puretones between 1000-4000 Hertz was 65 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, this results in a numeric designation of II for the left ear.  Using Table VIA, this results in a numeric designation of V for the left ear.  Using the numeric designation of V for the left ear, which is the higher of the two, see 38 C.F.R. § 4.86(a), and assuming a numeric designation of I for the right ear, this results in a noncompensable rating under Table VII.

The Veteran submitted a private audiogram dated from August 2013.  This audiogram is somewhat difficult to read but the most generous interpretation of it would appear to show the following: 






HERTZ



500
1000
2000
3000
4000
LEFT
65
75
60
60
55

The average of the puretones between 1000-4000 Hertz was 62.5 for the left ear.  Speech audiometry was not tested by the Maryland CNC word list.  As such, under 38 C.F.R. § 4.86, using Table VIA, this results in a numeric designation of V for the left ear.  Assuming a numeric designation of I for the right ear, this also results in a noncompensable rating under Table VII.

The Veteran underwent another audiological evaluation through VA in January 2015.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
60
70
60
70
60

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 98 percent in the left ear.  The average of the puretones between 1000-4000 Hertz was 65 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, this results in a numeric designation of II for the left ear.  Using Table VIA, this results in a numeric designation of V for the left ear.  Using the numeric designation of V for the left ear, which is the higher of the two, see 38 C.F.R. § 4.86(a), and assuming a numeric designation of I for the right ear, this results in a noncompensable rating under Table VII.

Based on the above, the Board finds that the claim must be denied.  The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The Veteran's report of difficulty hearing conversation is acknowledged, however, this is reflective of the type of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examinations of record are sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the appellant's left ear hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant entitlement to a compensable rating.  In reaching this conclusion, the Board has considered the applicability of the reasonable doubt doctrine; however, since the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Perforated Tympanic Membrane

The Veteran also claims entitlement to a compensable rating for perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis.

The Veteran's perforated tympanic membrane has been rated as noncompensable under Diagnostic Code 6210, applicable to chronic otitis externa.  This diagnostic code only provides for a 10 percent rating where there is swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

By way of background, the initial grant of service connection for perforated tympanic membrane was in February 1974.  Although there was a diagnostic code applicable to perforated tympanic membrane in effect at that time (also Diagnostic Code 6211), the rating decision assigned a noncompensable rating under Diagnostic Code 6210, which at that time was applicable to disease of the auditory canal and provided for a 10 percent rating where there was swelling, dry and scaly or serous discharge, itching, requiring frequent and prolonged treatment.  See 38 C.F.R. § 4.84(b), Diagnostic Code 6210 (1974).

Most recently, in connection with the claim for an increased rating which gave rise to this appeal, the July 2012 rating decision codesheet noted that the "[e]valuation of perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis claimed as middle ear/inner ear infections, which is currently 0 percent disabling, is continued."  The codesheet further reflected that this disability was rated noncompensable under Diagnostic Code 6210.

The Veteran submitted a claim in January 2012.

The Veteran underwent a VA examination in March 2012.  The examiner noted only a diagnosis of status-post bilateral surgical tympanoplasties.  The Veteran reported hearing loss, tinnitus, recurrent left otitis media, and infrequent pain in the left ear but added that the last episode of otitis media was about five years ago, which was treated with antibiotics.  He denied vertigo and discharge but reported frequent wax build-up and occasional pruritis.  He received no current treatment for his ears except for hearing aids.  He did not take continuous medication for this condition.  The examiner noted that he did not have any symptoms attributable to Meniere's syndrome or a peripheral vestibular condition.  The examiner noted that the Veteran had hearing impairment related to chronic ear infection, inflammation, or cholesteatoma but no neoplasms.  Although the Veteran had had surgical treatment for both ears, there were no residuals.  Physical examination of the external ear and ear canal was normal.  Examination of the tympanic membranes revealed a left ear fully impacted with cerumen preventing visualization of the left tympanic membrane and most of the right.  Gait was normal and there were no tumors, neoplasms or scars.  The examiner indicated that the condition did not affect his ability to work but summarized the disability as involving residual hearing loss and tinnitus.

In a March 2012 statement, the Veteran reported experiencing itching in his left ear. 

The Veteran underwent another VA examination in April 2012.  The examiner noted only a diagnosis of status-post bilateral surgical tympanoplasties.  The Veteran reported that since about 1995, he has experienced occasional ear infections requiring antibiotics but that he has not required antibiotics in the last four years.  He did not take continuous medication for this condition.  The examiner noted that he did not have any symptoms attributable to Meniere's syndrome or a peripheral vestibular condition.  The examiner noted that the Veteran had no symptoms related to chronic ear infection, inflammation, or cholesteatoma.  Although the Veteran had had surgical treatment for both ears, the only residuals were loss of hearing.  Physical examination of the external ear and ear canal was normal.  Examination of the tympanic membrane revealed a perforated tympanic membrane of the left side.  Gait, Romberg test, vertigo test, and limb coordination were all normal and there were no tumors, neoplasms or scars.  The examiner indicated that the condition did not affect his ability to work.

The Veteran underwent a VA examination in January 2015.  The examiner noted diagnoses of bilateral tympanoplasties and perforated left eardrum.  The Veteran reported concerns with his ears including frequent painful infections, hearing loss and occasional tinnitus and that he has to be very careful around water.  He did not take continuous medication for this condition.  The examiner noted that the Veteran had no symptoms related to chronic ear infection, inflammation, or cholesteatoma.  There were no neoplasms.  Although the Veteran had had surgical treatment for both ears, the only residuals were loss of hearing.  Physical examination of the external ear and ear canal was normal.  Examination of the tympanic membranes revealed a left perforated tympanic membrane.  Gait, Romberg test, and limb coordination were all normal and there were no tumors, neoplasms or scars.  The examiner indicated that the condition did not affect his ability to work and summarized the condition as a scarred right eardrum, left eardrum perforation without exudates or discharge.

Based on the above, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's service-connected perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis.

Initially, the Board finds that based of the specific service-connected disability and the diagnoses rendered at the VA examinations, this disability should be evaluated under Diagnostic Code 6211, which specifically contemplates perforation of the tympanic membrane, rather than the currently assigned Diagnostic Code 6210 which is applicable to chronic otitis externa - a disability for which the Veteran is not service connected.  Copeland v. McDonald, 27 Vet. App. 333 (2015) (where a condition is listed in the schedule, rating by analogy is not appropriate).

In changing the diagnostic code, the Board is mindful that the rating under Diagnostic Code 6210 has been in effect for more than 20 years and thus is protected and that a change to a diagnostic code may be considered a reduction of that disability rating.  See Murray v. Shinseki, 24 Vet. App. 420, 426 (2011); 38 C.F.R. § 3.951, 3.952.  In this case, however, even though Diagnostic Code 6210 only provides for a 10 percent rating, the Veteran was not receiving a compensable rating under that diagnostic code.  Moreover, the Federal Circuit has held that service connection for a 'disability' is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  Again, the Board observes that the rating decisions reflect that the actual service-connected disability is perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis.

Turing to the rating criteria, as noted above, a noncompensable disability rating is the maximum rating for perforation of the tympanic membrane under Diagnostic Code 6211.  The Veteran may only receive a higher disability rating under a different diagnostic code for diseases of the ear.  The preponderance of the evidence shows, however, that the service-connected perforated tympanic membranes have not been manifested by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment; neoplasms; loss of auricle; Meniere's syndrome; dizziness; suppuration or aural polyps.  38 C.F.R. § 4.87, Diagnostic Codes 6200, 6204, 6205, 6207, 6208, 6209, 6210 (2017).  To the extent Diagnostic Code 6201(chronic nonsuppurative otitis media with effusion) may be considered applicable, this diagnostic code instructs that the disability be rated based on hearing impairment.  As discussed above, however, the Veteran is separately service-connected for left ear hearing loss and so to award an additional rating under this diagnostic code would thus amount to impermissible pyramiding.  See C.F.R. § 4.14 (2017).  Accordingly, there is no basis to award a higher rating under a different diagnostic code for diseases of the ear.
Tinnitus

The Board further notes, however, that in March 2012 and January 2015, the Veteran reported experiencing tinnitus in connection with his service-connected tympanic membrane and the March 2012 VA examiner attributed this symptom to the service-connected tympanic membranes.  The Veteran is not currently in receipt of service connection for tinnitus and Note (1) of Diagnostic Code 6260 provides that a "separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes."  The Veteran's only two service-connected disabilities are left ear hearing loss, under Diagnostic Code 6100, and perforated tympanic membranes, now under Diagnostic Code 6211.  

Since neither of these disabilities contemplates symptoms of tinnitus, and the evidence discussed above, including the Veteran's competent and credible reports of ringing in his ears, indicates that the Veteran experiences tinnitus secondary to his service-connected perforated tympanic membranes, the Board finds that there is sufficient evidence to support a separate 10 percent rating for tinnitus for the entire period on appeal.











      (CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim of entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.

Entitlement to a compensable rating for perforated tympanic membranes with bilateral tympanoplasties and right tympanosclerosis is denied.

Entitlement to a separate 10 percent rating for tinnitus for the entire period on appeal is granted, subject to the regulations governing payment of monetary awards.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


